     Case 3:19-cv-00498-LRH-WGC Document 10 Filed 12/27/19 Page 1 of 1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive, Suite 200
 3   Henderson, Nevada 89052
     +1 702-900-6339
 4   nick@wajdalawgroup.com

 5   Attorney for the Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8    LANCE CRAFTS,                                      Case No. 3:19-cv-00498-LRH-WGC
 9                       Plaintiff,                      STIPULATION AND ORDER FOR
10                                                       DISMISSAL WITH PREJUDICE
              v.
11    BUSINESS AND PROFESSIONAL
12    COLLECTION SERVICE, INC. d/b/a
      HOSPITAL COLLECTION SERVICES,
13
                         Defendant.
14
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), both parties hereby stipulate that this action be
15
     dismissed with prejudice. Both parties agree to bear their own costs and attorneys’ fees.
16
            IT IS SO STIPULATED.
17
            DATED this 27th day of December, 2019.
18
        WAJDA LAW GROUP                                  DOTSON LAW
19

20      /s/ Nicholas M. Wajda                            /s/ Robert A. Dotson

21      NICHOLAS M. WAJDA                                ROBERT A. DOTSON
        Nevada State Bar No. 11480                       Nevada State Bar No. 5285
22      871 Coronado Center Dr, Ste 200                  5355 Reno Corporate Drive, Ste 100
        Henderson, NV 89502                              Reno, NV 89511
23

24      Attorneys for Plaintiff                          Attorneys for Defendant
            IT IS SO ORDERED.
25
            DATED this _______
                       30th day day of _________________,
                                of December, 2019.        20___.
26

27
                                                          ___________________________________
28                                                        UNITEDR.
                                                          LARRY   STATES
                                                                    HICKS DISTRICT JUDGE
                                                          UNITED STATES DISTRICT JUDGE
